Citation Nr: 0813851	
Decision Date: 04/25/08    Archive Date: 05/01/08

DOCKET NO.  04-11 973A	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a neck disability, 
to include on a secondary basis.

2.  Entitlement to service connection for an upper back 
disability, to include on a secondary basis.

3.  Entitlement to a rating in excess of 40 percent for a low 
back disability.

4.  Entitlement to a total rating based on individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
July 1977 to March 1980.  These matters are before the Board 
of Veterans' Appeals (Board) on appeal from July 2003 and 
June 2006 rating decisions by the Philadelphia, Pennsylvania 
Department of Veterans Affairs (VA) Regional Office (RO).  In 
May 2007, a Travel Board hearing was held before the 
undersigned.  A transcript of the hearing is associated with 
the claims file.  This case was before the Board in September 
2007 when it was remanded for additional development.

The issues of entitlement to service connection for neck and 
upper back disabilities and to TDIU are being REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the appellant if any action on her part 
is required.


FINDING OF FACT

The veteran's service connected low back disability is not 
shown to be manifested by ankylosis, separately ratable 
neurological symptoms, or incapacitating episodes of 6 weeks 
or more in the past 12 months.


CONCLUSION OF LAW

A rating in excess of 40 percent is not warranted for the 
veteran's service-connected low back disability.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002 &. Supp. 2007); 38 C.F.R. § 4.71a, 
Diagnostic Codes (Codes) 5286, 5289, 5292, 5293, 5295 (as in 
effect prior to September 26, 2003); 38 C.F.R. §§ 4.7, 4.10, 
4.14, 4.40, 4.45, 4.71a, Codes 5235-5243 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies 
to the matter addressed herein.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in his or 
her possession that pertains to the claim.  38 C.F.R. § 
3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

With respect to the claim decided herein, the veteran was 
provided content-complying notice by letter in May 2003, 
prior to the initial adjudication of the claim in July 2003.  
The letter explained the evidence necessary to substantiate 
the claim, the evidence VA was responsible for providing, and 
the evidence the appellant was responsible for providing.  
Although the May 2003 letter did not specifically inform the 
appellant to submit any pertinent evidence in her possession, 
it informed her of the evidence required to substantiate her 
claim and that she should submit such evidence or provide the 
RO with the information necessary for the RO to obtain such 
evidence on her behalf.  She has had ample opportunity to 
respond.  In a December 2007 Supplemental Statement of the 
Case (SSOC), the veteran was given notice regarding ratings 
and effective dates of awards.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473, 490-91 (2006).  The Board is 
aware that the Statement of the Case and the SSOCs do not 
contain the level of specificity set forth in Vazquez-
Flores v. Peake, No. 05-0355 (U.S. Vet. App. January 30, 
2008).   However, the Board does not find that any such 
procedural defect constitutes prejudicial error in this case 
because of evidence of actual knowledge on the part of the 
veteran and other documentation in the claims file reflecting 
such notification that a reasonable person could be expected 
to understand what was needed to substantiate the claim.   
See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).   In 
this regard, the Board notes the veteran's statements during 
2003, 2004, 2006 and 2007 VA examinations, 2005 and 2007 
personal hearings, and in a June 2003 statement, which 
indicate an awareness on her part that information 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
veteran's employment and daily life is necessary to 
substantiate a claim for a higher evaluation.   
Significantly, the Court in Vazquez-Flores held that actual 
knowledge is established by statements or actions by the 
claimant or the claimant's representative that demonstrate an 
awareness of what was necessary to substantiate his or her 
claim."   Id., slip op. at 12, citing Dalton v. Nicholson, 
21 Vet. App. 23, 30-31 (2007).   The veteran has had ample 
opportunity to respond/supplement the record.  Neither the 
veteran nor her representative alleges that notice has been 
less than adequate.

Regarding VA's duty to assist, all appropriate development to 
obtain the veteran's pertinent medical records has been 
completed.  All available, pertinent post-service treatment 
records have been obtained, and all evidence constructively 
of record (VA medical records) has been secured.  The veteran 
has not identified any pertinent evidence that remains 
outstanding.  The RO arranged for VA examinations on several 
occasions, including in 2003, 2004, 2006 and 2007.  The 
veteran provided testimony in support of her claim at 
hearings before a Decision Review Officer in April 2005 and 
before the Board in May 2007.  Evidentiary development is 
complete.  VA's duties to notify and assist are met.  
Accordingly, the Board will address the merits of the claim.

II.  Factual Background

In May 2003, the veteran submitted a claim for an increased 
(greater than 40 percent) rating for her service-connected 
low back disability.  

A June 2003 VA orthopedic examination report notes the 
veteran's complaints of constant pain in her low back and 
occasional pain in the legs.  She indicated that repetitive 
movements made her pain worse.  She denied any associated 
numbness, weakness, or bladder/bowel dysfunction.  She was 
not currently using any canes, crutches, walkers, or braces.  
Examination of the low back revealed limitation of motion of 
forward flexion to 55 degrees, extension to 25 degrees, and 
lateral bending to 34 degrees bilaterally, all limited by 
pain and stiffness.  Distracted straight leg raising brought 
on some symptoms of radiculopathy into the thighs 
bilaterally.  X-rays of the lumbar spine revealed 
osteoarthritic changes and spondylolithesis at L5.  

On VA orthopedic examination in July 2004, the veteran 
described pain like "a ball of fire" in her low back.  She 
reported difficulty getting up from a chair.  She also 
reported periodic flare-ups of back pain and leg weakness 
with increased activity.  She denied bowel or bladder 
problems, or any episodes of incapacitation.  She did not use 
any assistive devices such as canes or walkers.  Upon 
examination, there did not appear to be any deviation of the 
spine.  Range of motion was limited to 64 degrees of flexion, 
19 degrees of extension, 42 degrees of left lateral flexion, 
23 degrees of right lateral flexion, and 55 degrees of 
lateral rotation, bilaterally.  Muscle strength was 5/5 in 
the lower extremities; there was no decrease in sensation.  
Lasegue's sign seemed to be mildly positive on the left side; 
straight leg raising was negative.  

A March 2006 VA examination report notes the veteran's 
complaint of constant low back pain since falling during her 
military service.  She reported two recent falls after 
missing steps on the stairs.  She denied bowel or bladder 
problems; she reported monthly leg or foot weakness, but 
denied numbness.  She also reported weekly flare-ups of back 
pain after increased activity.  On examination, the veteran's 
posture and gait were normal.  There was no evidence of 
muscle spasm, atrophy, or weakness.  Pain was moderate with 
motion.  Active range of motion of the thoraco-lumbar spine 
was: flexion 0 to 60 degrees; extension 0 to 12 degrees with 
pain beginning at 12 degrees and ending at 0 degrees; left 
lateral flexion 0 to 30 degrees; right lateral flexion 0 to 
25 degrees, with pain beginning at 25 degrees and ending at 9 
degrees; left lateral rotation 0 to 35 degrees, with pain 
beginning at 35 degrees and ending at 15 degrees; and right 
lateral rotation 0 to 40 degrees.  Passive flexion was 0 to 
65 degrees, with pain beginning at 65 degrees and ending at 
45 degrees.  Considering functional loss due to pain and 
other factors, flexion was from 0 to 32 degrees, extension 
was from 0 to 4 degrees, right lateral flexion was from 0 to 
11 degrees, left lateral rotation was from 0 to 30 degrees, 
and right lateral rotation was from 0 to 20 degrees.  Sensory 
examination revealed no abnormal sensations; muscle tone was 
normal.  Lasegue's sign was negative.  The diagnoses included 
degenerative disease, antherolisthesis and spondylolysis.

A private MRI report dated in September 2006 revealed very 
significant degenerative disc disease and degenerative 
spondylolisthesis of the lumbar spine, as well as a posterior 
disc bulge at L4-5.

An October 2007 VA neurological examination report notes the 
veteran's complaints of low back pain.  Examination revealed 
no objective neurological abnormalities due to the veteran's 
service-connected low back disability.  Specifically, there 
was no paralysis of any nerve in the lower extremity or any 
obvious paralysis to large group of nerves or brachial plexus 
or root-level paralysis.  Sensory examination was indicative 
of underlying generalized peripheral polyneuropathy which was 
thought to be related to the veteran's diabetes mellitus.

A November 2007 VA orthopedic examination report notes the 
veteran's complaints of constant severe low back pain with 
radiation to the legs.  She reported having flare-ups 
sufficient to confine her to bed for four days.  These flare-
ups occurred three times over a period of six months.  In 
addition, she reported weakness and tingling in her legs, as 
well as constipation.  Upon examination, the veteran reported 
diffuse tenderness over the thoracolumbar spine.  Range of 
motion testing was repeated three times without significant 
change.  Specifically, flexion ranged from 53 to 46 degrees, 
extension was to 30 degrees, left lateral flexion ranged from 
24 to 27 degrees, right lateral flexion ranged from 20 to 18 
degrees, left lateral rotation was to 30 degrees and right 
lateral rotation was to 30 degrees.  Straight leg raise was 
mildly positive on the left at 90 degrees.  The veteran was 
able to walk on her heels and toes.  The examiner opined that 
additional functional loss during flare-ups could not be 
quantified.  The examiner stated:

The veteran is significantly handicapped 
by her low back as well as other problems 
in employability.  However, I believe 
there are some occupations which she is 
capable of doing.  I therefore believe 
that she is not completely unemployable.  

Records from the Social Security Administration (SSA) show 
that the veteran had been rated as disabled, with 
degenerative disc disease noted as her primary disability and 
depression noted as her secondary disability, effective 
November 1997.

III.  Criteria and Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

When a question arises as to which of two ratings under a 
Diagnostic Code applies, the higher evaluation is assigned if 
the disability picture more closely approximates the criteria 
for the higher rating; otherwise, the lower rating is 
assigned.  38 C.F.R. § 4.7.

At the outset, it is noteworthy that the portion of the 
Rating Schedule pertaining to evaluation of disabilities of 
the spine was amended during the pendency of this appeal.  
From their effective date the veteran is entitled to a rating 
under the revised criteria (if such are found more 
favorable).

Under the criteria in effect prior to September 26, 2003, 
lumbosacral strain was evaluated under Code 5295, limitation 
of motion of the lumbar spine was evaluated under Code 5292, 
and intervertebral disc syndrome was evaluated under Code 
5293.  A (maximum) 40 percent rating was warranted for severe 
lumbosacral strain with listing of the whole spine to the 
opposite side; positive Goldthwaite's sign, marked limitation 
of forward bending in a standing position, loss of lateral 
motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  38 C.F.R. § 4.71a, Code 
5295 (2003).

Under the criteria in effect prior to September 26, 2003, 
limitation of motion of the lumbar spine warrants a (maximum) 
40 percent rating if it is severe.  38 C.F.R. § 4.71a, Code 
5292 (2003).  [As ankylosis or complete bony fixation of the 
spine is not shown, Codes 5289, 5286 do not apply.]

Under the criteria in effect prior to September 26, 2003, 
intervertebral disc syndrome is evaluated (preoperatively or 
postoperatively) either on the total duration of 
incapacitating episodes over the past 12 months, or by 
combining under 38 C.F.R. § 4.25 (combined rating tables) 
separate evaluations of its chronic orthopedic and 
neurological manifestations along with evaluations for all 
other disabilities, which ever method results in the higher 
evaluation.  A maximum 60 percent rating is warranted when 
rating based on incapacitating episodes, and such is assigned 
when there are incapacitating episodes having a total 
duration of at least six weeks during the past 12 months.  A 
40 percent evaluation is assigned for incapacitating episodes 
having a total duration of at least 4 weeks, but less than 6 
weeks, during the past 12 months.  38 C.F.R. § 4.71a, Code 
5293 (2003).  

Note 1 provides that for the purposes of ratings under Code 
5293, an incapacitating episode is a period of acute signs 
and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.  "Chronic orthopedic and neurological 
manifestations" means orthopedic and neurological signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.  Note 2 provides that when 
evaluating on the basis of chronic manifestations, evaluate 
orthopedic disabilities using evaluation criteria for the 
most appropriate orthopedic diagnostic code or codes.  
Evaluate neurological disabilities separately using 
evaluation criteria for the most appropriate neurological 
diagnostic code or codes.  38 C.F.R. § 4.71a, Code 5293 
(2003).

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§4.10, 4.40 and 4.45 are for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. § 4.40.  With respect to joints, in particular, the 
factors of disability reside in reductions of normal 
excursion of movements in different planes.  Inquiry will be 
directed to more of less than normal movement, weakened 
movement, excess fatigability, incoordination, pain on 
movement, swelling, deformity or atrophy of disuse.  38 
C.F.R. § 4.45.

Under the criteria effective September 26, 2003, lumbosacral 
strain, degenerative arthritis of the spine and 
intervertebral disc syndrome are each rated under the General 
Rating Formula for Rating Diseases and Injuries of the Spine 
(General Rating Formula, outlined below). 38 C.F.R. § 4.71a, 
Codes 5237, 5242 and 5243 (2007).

Under the General Rating Formula, effective September 26, 
2003, with or without symptoms such as pain, stiffness or 
aching in the area of the spine affected by residuals of 
injury or disease, the following ratings will apply.  A 40 
percent rating is warranted for forward flexion of the 
thoracolumbar spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.  A 50 percent 
rating is warranted for unfavorable ankylosis of the entire 
thoracolumbar spine and a 100 percent rating is warranted for 
unfavorable ankylosis of the entire spine.

There are several notes set out after the General Rating 
Formula criteria, which provide the following: Neurological 
abnormalities are to be rated separately under an appropriate 
diagnostic code.  For purposes of VA compensation, normal 
forward flexion of the thoracolumbar spine is 0 to 90 
degrees, extension is 0 to 30 degrees, left and right 
lateroflexion is 0 to 30 degrees, and left and right lateral 
rotation is 0 to 30 degrees.  The combined range of motion 
refers to the sum of the range of forward flexion, extension, 
left and right lateroflexion, and left and right rotation.  
The normal combined range of motion of the thoracolumbar 
spine is to 240 degrees.  In exceptional cases, an examiner 
may state that, because of age, body habitus, neurological 
disease, or other factors not the result of disease or injury 
of the spine, the range of motion of the spine in a 
particular individual should be considered normal for that 
individual, even though it does not conform to the normal 
range of motion stated in the regulation.  Each range of 
motion should be rounded to the nearest 5 degrees.

Once the evidence is assembled, the Board is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  If so, the claim is denied; if the 
evidence is in support of the claim or is in equal balance, 
the claim is allowed.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

As noted above, the veteran is already at the maximum 
schedular rating (40 percent) under Codes 5295 and 5292.  In 
addition, the medical evidence shows that the veteran retains 
substantial useful motion of her low back.  Therefore, a 
higher rating on the basis of complete bony fixation of the 
spine or ankylosis is not warranted under Code 5286 or Code 
5289.  With regard to Code 5293, the medical evidence of 
record does not show incapacitating episodes having a total 
duration of at least six weeks during the past 12 months.  
Although the veteran indicated in 2007 that she had about 12 
days of incapacitating episodes in the past six months, the 
record does not show that the veteran was placed on bed rest 
for her low back disability by a physician.  Even if the 12 
days described by the veteran had been prescribed by a 
physician, this would fall short of the six weeks over 12 
months needed for a rating in excess of 40 percent.  
Therefore, a rating based on incapacitating episodes is not 
indicated.  Moreover, although Code 5293 provides that the 
veteran may be rated based on a combination of orthopedic and 
neurological symptoms, the Board notes that neurological 
symptoms due to the low back disability are not shown.  The 
October 2007 VA examiner stated that examination revealed no 
objective neurologic abnormalities due to the veteran's 
service-connected low back disability.  Specifically, there 
was no paralysis of any nerve in the lower extremity or any 
obvious paralysis to large group of nerves or brachial plexus 
or root-level paralysis.  Generalized peripheral 
polyneuropathy was found to be due to the veteran's diabetes 
mellitus; such symptoms may not be considered in rating the 
low back disability.  As the current 40 percent rating is the 
maximum provided for orthopedic symptoms by the pre-September 
26, 2003 criteria (Codes 5295 and 5292), a rating based on a 
combination of ratings for orthopedic and neurological 
symptoms would be of no benefit to the veteran.  The Board 
finds, therefore, that the criteria for a rating greater than 
40 percent for the veteran's low back disability under Code 
5293 are not met.

Likewise, with respect to the revised General Rating Formula 
criteria (General Formula), a rating in excess of 40 percent 
would be warranted if there was unfavorable or favorable 
ankylosis of the entire thoracolumbar spine.  Such pathology 
is not shown.  The criteria under the General Formula also 
provide for rating neurological symptoms separately.  As was 
previously noted, although the veteran has complained of 
neurological symptoms, objective neurological findings due to 
the veteran's low back disability are not shown.  The 
criteria for rating disc disease have been renumbered (now 
Code 5243).  They provide for rating based on incapacitating 
episodes (criteria essentially unchanged from those in effect 
prior to September 26, 2003).  Again, as incapacitating 
episodes are not shown, a rating on that basis is not 
warranted.  

On close review of the entire record the Board found no 
distinct period during which the criteria for a higher (in 
excess of 40 percent) rating were met.  See Hart v. 
Mansfield, 21 Vet. App. 505 (2007),  The Board has considered 
the evidentiary rule requiring that reasonable doubt be 
resolved in a claimant's favor (38 C.F.R. § 3.102).  However, 
as the preponderance of the evidence is against this claim, 
that rule does not apply.


ORDER

A rating in excess of 40 percent for a low back disability is 
denied.


REMAND

Regarding the claims of service connection for neck and upper 
back disabilities on a secondary basis, the Board notes that 
service connection may be granted for disability which is 
proximately due to or the result of service-connected 
disability.  38 C.F.R. § 3.310(a).  In addition, service 
connection may be established on a secondary basis for a 
disability which is aggravated by a service-connected 
disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995) 
(en banc).  However, the veteran may only be compensated for 
the degree of disability over and above the degree existing 
prior to the aggravation.  Id.  Temporary or intermittent 
flare-ups of symptoms of a condition, alone, do not 
constitute sufficient evidence of aggravation unless the 
underlying condition worsened.  Cf. Davis v. Principi, 276 F. 
3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. 
App. 292, 297 (1991).

The veteran's neck and upper back disabilities were not 
manifested in service or in the first post-service year, and 
she does not allege otherwise.  Her claims of service 
connection for these disabilities are premised on a theory of 
causality attributing the disabilities to her low back 
disability.  Records show the veteran has degenerative 
changes of the cervical spine and mild lower thoracic disc 
degeneration and thoracic scoliosis.  A June 2007 opinion 
from Dr. B essentially states that the neck and upper back 
problems may be worsened by the veteran's service-connected 
low back disability.  No reasons and bases for this opinion 
are provided.  Furthermore, Dr. B's opinion is not stated in 
terms of sufficient probability (i.e., at least as likely as 
not) to substantiate the veteran's claims.  In the September 
2007 remand, the Board specifically instructed the RO to 
schedule the veteran for a VA orthopedic examination to 
determine whether neck and upper back disabilities were as 
likely as not either caused or chronically worsened by her 
service-connected low back disability.  Review of the claims 
file found that this development was not accomplished. 
 
On November 2007 VA orthopedic examination, the examiner 
opined that he did not see "sufficient evidence to connect 
the thoracic complaints and cervical complaints to the low 
back and the fall that occurred in (service).  Therefore, . . 
. it is not as likely as not that the veteran's cervical 
problems and thoracic problems (upper back) are related to 
her service."  Notably, the examiner did not address whether 
the veteran's service-connected low back disability 
aggravated the disabilities for which service connection is 
sought; see Allen, supra.  

A remand by the Board confers on the appellant, as a matter 
of law, the right to compliance with the remand orders.  
Stegall v. West, 11 Vet. App. 268, 271 (1998).  Given that 
the 2007 VA opinion did not fully conform to the Board's 
remand instructions, the case must once again be sent back to 
the RO.

The Board also notes that a revised version of 38 C.F.R. 
§ 3.310 became effective October 10, 2006.  The revised 
version essentially provides that VA will not concede 
aggravation of a non service-connected disease or injury by a 
service-connected disease or injury unless the baseline level 
of severity is established by medical evidence.  The 
regulation further sets out the procedure for determining the 
extent of any aggravation.  Attention of the RO and the VA 
examiner is directed to these changes so that the report of 
the VA examination directed by the Board includes the 
necessary information.  Moreover, the veteran should have 
written notice of the new regulation.

The claim seeking TDIU is inextricably intertwined with the 
claims of service connection for neck and upper back 
disabilities.  Hence, adjudication of the  TDIU claim must be 
deferred pending resolution of those claims.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should provide the veteran 
with written notice of the amendments to 
38 C.F.R. § 3.310(b), effective as of 
October 10, 2006.

2.  Thereafter, the RO should arrange for 
the veteran to be examined by an 
orthopedist to determine whether her neck 
and upper back disabilities are related 
to her service-connected low back 
disability.  The veteran should be 
properly notified of the examination and 
of the consequences of a failure to 
appear.  Her claims file must be reviewed 
by the examiner in conjunction with the 
examination, and any indicated studies or 
tests should be accomplished.  All 
clinical findings should be reported in 
detail.

Based on review of the veteran's 
pertinent medical history and with 
consideration of sound medical 
principles, the examiner should provide 
the following opinions:

a.  Is it at least as likely as not (50 
percent or better probability) that the 
veteran's neck disability was caused or 
aggravated (i.e., chronically worsened) 
by her service-connected low back 
disability.  If the examiner finds that 
the veteran's neck disability was not 
caused, but was aggravated by her 
service-connected low back disability, 
the examiner should report the baseline 
level of severity of the neck disability 
prior to the onset of aggravation, or by 
the earliest medical evidence created at 
any time between the onset of aggravation 
and the receipt of medical evidence 
establishing the current level of 
severity.  If some of the increase in 
severity of the neck disability is due to 
natural progress, the examiner should 
indicate the degree of such increase in 
severity due to natural progression.  See 
generally 38 C.F.R. § 3.310(b) (effective 
October 10, 2006).  

b.  Is it at least as likely as not (50 
percent or better probability) that the 
veteran's upper back disability was 
caused or aggravated (i.e., chronically 
worsened) by her service-connected low 
back disability.  If the examiner finds 
that the veteran's upper back disability 
was not caused, but was aggravated by her 
service-connected low back disability, 
the examiner should report the baseline 
level of severity of the upper back 
disability prior to the onset of 
aggravation, or by the earliest medical 
evidence created at any time between the 
onset of aggravation and the receipt of 
medical evidence establishing the current 
level of severity.  If some of the 
increase in severity of the upper back 
disability is due to natural progress, 
the examiner should indicate the degree 
of such increase in severity due to 
natural progression.  See generally 
38 C.F.R. § 3.310(b) (effective October 
10, 2006).  

The examiner should explain the rationale 
for all opinions expressed.  

3.  The RO should undertake any other 
development it determines to be 
warranted.  Then the RO should re-
adjudicate the claims of service 
connection for neck and upper back 
disabilities, to include on a secondary 
basis, and TDIU.  The provisions of 
38 C.F.R. § 3.310(b) (effective October 
10, 2006) should be applied, if 
pertinent.  If any claim remains denied, 
the  RO should issue an appropriate 
Supplemental Statement of the Case and 
provide the veteran and her 
representative the opportunity to 
respond.  The case should then be 
returned to the Board, if in order, for 
further review. 

The appellant has the right to submit additional evidence and 
argument on the matters that the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2007).



______________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


